DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 91 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "central" in Claim 91 is a relative term which renders the claim indefinite.  The term "central" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Central is therefore taken to mean lying on the longitudinal axis of the lumen.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 88, 89-90, 92-96, 98, and 102 are rejected under 35 U.S.C. 103 as being unpatentable over US 20040073278 A1 to Pachys, hereafter referenced as Pachys, and further in view of US 20140323875 A1 to Sethi, hereafter referenced as Sethi.

Regarding claim 88, Pachys teaches:
An implantable apparatus for applying ultraviolet (UV) illumination in a contained manner within a patient's body, the apparatus comprising: A frame (20) having a lumen forming a channel for passing a biological material (Fig. 2, Para [99]); a UV emitter (24) within the channel (Fig. 2, para [92, 99]); a UV driver (12, 16) coupled to the UV emitter, wherein the UV driver includes a power source (12) and a controller (Para [85]) to control UV emission from the UV emitter; and a UV reflective or absorptive surface in or around the channel (reflective covering 28, fig. 2-3, para [0099]), wherein the UV reflective or absorptive surface is configured to block or reflect UV light from the UV emitter, so that the UV light illuminates the biological material passing through the channel but not laterally adjacent to the channel (Para [0092]).

Regarding claim 89, Pachys teaches wherein the UV emitter comprises a fiber optic (para [0055]).  
Regarding claim 90, Pachys teaches wherein the UV emitter (26) is coupled to the side of the channel (Fig. 3, Para [0099]).  
	Regarding claim 91, Pachys teaches wherein the UV emitter (26) is mounted in a central region of the channel (Fig. 3, Para [0099]), where central is interpreted as lying along the longitudinal axis of the channel. See the 112(b) rejection above for ambiguous language.
Regarding claim 92, Pachys teaches further comprising a cord (18) extending between the UV driver and the UV emitter.  
Regarding claim 93, Pachys teaches wherein the cord comprises a fiber optic cable (18, para [0099], further wherein the UV driver comprises a UV light source (para [0092]).  
Regarding claim 94, Pachys teaches wherein the UV driver comprise a housing enclosing the power source and the controller (para [0082]; as power source and controller are enclosed adjacent to each other, they are by definition “housed” together).  
Regarding claim 95, Pachys teaches wherein the power source comprises a rechargeable battery (para [0082]).  
Regarding claim 96, Pachys teaches wherein the controller comprises a microcontroller (para [0082]).  
Regarding claim 98, Pachys teaches:
An implantable apparatus for applying ultraviolet B (UVB) illumination in a contained manner within a patient's body, the apparatus comprising: 
a UVB emitter (24) within the channel (fig. 2, para [0092], [0099]); 

and a UVB reflective or absorptive surface (reflective covering 28) in or around the channel (fig. 2-3, para [0099]), 
wherein the UVB reflective or absorptive surface has a reflective inner surface and is configured to block or reflect UVB light from the UVB emitter within the channel, so that the UVB light illuminates the biological material passing through the channel but not laterally adjacent to the channel of the device (para [0099]; prevents outward diffusion of light).  
However, Pachys does not teach:
an expandable frame having a lumen forming a channel for passing a biological material;
Sethi teaches an expandable frame (stent 140 with expandable portion 146, para [0031]). It would have been obvious to one of ordinary skill in the art to modify the frame of Pachys with the expandable nature of Sethi’s stent, as this would allow compressed, efficient delivery and implantation of the frame to the target vessel.
Regarding claim 102, Pachys does not teach self-expansion of the frame. Sethi teaches wherein inserting further comprises allowing the frame to self-expand in the lumen of the vessel in the patient's body (para [0031], [0069]). It would have been obvious to one of ordinary skill in the art to modify the frame of Pachys with the self-expandable nature of Sethi’s stent, as this would allow compressed, efficient delivery and automatic deployment of the frame once within target vessel.
Claim 99-101, 103-106 are rejected under 35 U.S.C. 103 as being unpatentable over Pachys.
Regarding claim 99, Pachys teaches:
a method of applying ultraviolet (UV) illumination in a contained manner within a patient's body, the method comprising: turning on a UV emitter that is positioned within a lumen forming a channel through a frame (para [0082]), but does not state wherein the frame is implanted into a lumen of a vessel in the patient's body proximate to a 
Regarding claim 100, Pachys teaches further comprising absorbing or reflecting UV light from a sidewall of the channel to prevent irradiation of a region of the lumen of the vessel that is laterally adjacent to the channel (fig. 3, para [0099])
Regarding claim 101, Pachys teaches insertion of the frame into the body (fig. 3, para [0099]). 
Regarding claims 103 and 104, Pachys does not teach further comprising turning off the UV emitter after delivering a dose of between 0.01 seconds and 10 seconds, nor does it teach further comprising applying multiple doses of the UV light by repeating the steps of turning on, emitting light and absorbing or reflecting light at a dose frequency of between 1 and 200 doses/day.  Regarding multiple doses, see MPEP 2144.04(VI)(B) - duplicating parts is not patentable unless a new and unexpected result is produced, and it is obvious that repeated application of a therapeutic dose can increase treatment efficacy. Regarding dose frequency and duration, there appears to be no disclosed criticality to the applicant’s claimed ranges. See MPEP 2144.05(II)(A): "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” and “In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even 
Regarding claim 105, Pachys teaches wherein turning on comprises controlling, by an implanted controller, power delivered to the UV emitter (para [0082])

Claim 97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pachys in view of Sethi, and further in view of US 20100198316 A1 to Toselli et al, hereafter referenced as Toselli.

Regarding claim 97, Pachys does not teach wherein the UV reflective or absorptive surface comprises a reflective surface within the channel, though it teaches a surface around the channel (reflective outer covering 28, para [0099]). 
However, Toselli teaches a reflective surface within the channel (para [0041, 0044-0045]). It would have been obvious to modify the device of Pachys with the inner reflective coating of Toselli in order to confine the UV light to the channel and prevent exposure of the surrounding vessel.

Claim 106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pachys as applied to claim 99 above, and further in view of WO 2015034840 A1 to Gross et al, hereinafter referenced as Gross.
Regarding claim 106, Pachys teaches emitting light from the UV emitter but does not state the fiber optic terminating within a lumen. However, Gross teaches wherein emitting light from the UV emitter comprises emitting light from a fiber optic having a distal end terminating within a lumen of the channel formed through the frame (“the distal face 112 or laser emitter of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Friday, February 12, 2021